internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-162876-01 date date legend x a b c d trust year year year year date date date date date date plr-162876-01 dear this is in reply to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x incorporated on date the shareholders of x were a b c and d x elected to be treated as an s_corporation effective date on date a died pursuant to the terms of a’s will trust was created with b as the current income_beneficiary on date within two years of a’s death a’s shares of x were transferred to trust the terms of the will that create trust meet the qualified_subchapter_s_trust qsst requirements the trustee was provided with discretion as to distribution of trust income and principal however b was not aware of the need to make the qsst election and b was not so advised by the accountants and attorneys as a result b failed to file the election required under sec_1361 b is the president of x b represents that due to an oversight trust failed to currently distribute all trust income to b additionally x in year sec_1 and made a number of distributions the distributions to x’s shareholders the distributions were not pro_rata in accordance with the shareholders’ ownership of x stock x is not authorized by its articles of incorporation to issue more than one class of stock additionally the bylaws of x provide that shares of common_stock have identical distribution and liquidation rights x plans to make certain remedial distributions to equalize the cumulative amount of per share distributions including interest to correct the disproportionate distributions since date x has continued to operate and file its state and federal_income_tax returns as an s_corporation however the former accountants of x did not report x’s income as passing through to b rather the former accountants caused the trust itself to report its share of the income of x in taxable_year year and year in taxable_year b properly reported her share income of x b represents that the failure_to_file the qsst election trust's failure to currently distribute income and the non-pro rata distributions were not motivated by tax_avoidance or retroactive tax planning x and x’s shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require sec_1361 of the internal_revenue_code defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year plr-162876-01 sec_1361 provides that the term small_business_corporation is a domestic_corporation which is not an ineligible_corporation which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a small_business_corporation cannot have more than one class of stock sec_1361 provides that a_trust with respect to s_corporation stock transferred to it pursuant to the terms of a will is a permitted s_corporation shareholder but it is only a permitted shareholder for the two year period beginning on the day on which such stock is transferred to it sec_1_1361-1 of the income_tax regulations provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is based on the governing provisions of a corporation such provisions include binding agreements relating to distribution and liquidation proceeds sec_1_1361-1 in example illustrates a determination of whether if distributions differ in timing the difference in timing causes the corporation to be treated as having more than one class of stock in the example s a corporation has two shareholders under the corporation’s bylaws the shareholders are entitled to equal distributions s distributes dollar_figure to one shareholder in the current_year but does not distribute dollar_figure to the other shareholder until one year later in the example the difference in timing was not due to a binding agreement relating to distributions and the difference in timing did not cause s to be treated as having more than one class of stock sec_1361 provides that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the beneficiary of such trust shall be treated as the owner for purposes of sec_678 of that portion of the qsst which consists of s_corporation stock to which an election under sec_1361 applies sec_1361 provides that a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income plr-162876-01 beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s s election was terminated on date the day after the two year period that began on the day that x stock was transferred to the trust because trust was no longer an eligible shareholder of x beginning on date in addition we conclude that this termination was inadvertent within the meaning of sec_1362 furthermore x’s s election would have terminated as a result of trust’s failure to distribute income as required by a qsst if the s_corporation_election had not been otherwise terminated by the failure_to_file the qsst election this potential termination would have been inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s election was valid and was not otherwise terminated however this ruling is contingent on the beneficiary of trust filing a qsst election with an effective date of date with the appropriate service_center within days of this ruling a copy of this letter must be attached to the qsst election plr-162876-01 if trust files a valid qsst election effective date trust will be treated as a_trust described in sec_1361 and b will be treated under sec_678 as the owner of the portion of trust consisting of x stock accordingly the shareholders of x in determining their respective income_tax liabilities beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void furthermore this ruling is contingent on trust distributing all income accumulated on date or thereafter to b within days of the date of this letter in addition based on the information submitted and the representations made we conclude that because x’s stock has identical distribution rights under its governing provisions the difference in timing between x’s non-pro rata distributions and the remedial distributions does not cause x to have more than one class of stock for purposes of sec_1361 however such disproportionate and remedial distributions must be given appropriate tax effect under these circumstances we conclude that x’s s election did not terminate because of the disproportionate distributions except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation or whether trust is eligible to be a qsst this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
